Citation Nr: 1441231	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-37 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a scar on the back of the Veteran's neck.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and members of his family


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from September 1974 to September 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that declined to reopen the Veteran's claim for service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.


FINDINGS OF FACT

1.  Service connection for a scar on the back of the Veteran's neck was initially denied in a July 1999 rating decision on the bases that there was no evidence that the Veteran had a scar on the back of his neck or that any such scar was related to his active service.  The Veteran did not appeal this decision.

2.  Evidence submitted since the July 1999 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.

3.  The Veteran's scar on the back of his neck is causally related to his active service.  


CONCLUSIONS OF LAW

1.  The July 1999 RO decision, which denied the Veteran's claim of service connection for a scar on the back of his neck, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  The criteria for reopening the claim of entitlement to service connection for a scar on the back of the Veteran's neck have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a scar on the back of the Veteran's neck have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran first sought service connection for a scar on the back of his neck in a November 1998 claim.  The RO denied this claim in a July 1999 rating decision, finding no evidence that the Veteran had a scar on his neck, and no evidence that his claimed scar was related to his active service.  

The Veteran did not file a notice of disagreement with the July 1999 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the July 1999 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Here, much in the way of new evidence has been submitted since the Veteran's previous denial.  Of most importance, both medical and lay evidence support that the Veteran has a scar on the back of his neck.  Both private and VA treatment records reflect this fact, and the Veteran and his family have provided testimony and statements regarding the Veteran's scar.  

None of this evidence was previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact (i.e., the current disability criterion); and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim for service connection is warranted based on the submission of new and material evidence.  See 38 C.F.R. § 3.156(a).  

II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran has a scar on the back of his neck, as confirmed by VA records, private records, and lay evidence.  A December 2009 private treatment record reflects that the Veteran has a keloid scar on the back of his neck.  A keloid is "a sharply elevated, irregularly shaped, progressively enlarging scar."  Dorland's Illustrated Medical Dictionary 992 (31st ed. 2007).  A June 2010 VA examination concluded that the Veteran had a scar on his posterior neck, a fact echoed by later examinations.  The Veteran and his family members have also described him as having a scar on his neck.  The current disability criterion is met.  

The Veteran contends that this scar is related to treatment he received during his active service.  At the time of his original claim, the Veteran stated that the scar resulted from in-service treatment for his pseudofolliculitis barbae (PFB).  He stated that, while being treated for his PFB, doctors spilled liquid nitrogen on his neck, resulting in a permanent scar.  

The Veteran's description of these in-service events has remained consistent since that original claim.  In an August 2009 letter, the Veteran stated that he had keloids removed from the back of his neck, resulting in deep tissue scarring.  The Veteran offered a similar account at his June 2014 hearing.  

A review of the Veteran's service treatment records corroborates his contentions.  His May 1974 entrance examination and report of medical history at enlistment show no evidence of any scar on his neck.  By 1975, the Veteran was being treated for PFB on his face and neck.  A May 1975 record shows that liquid nitrogen was used to treat his condition.  A September 1975 record shows that the Veteran was diagnosed as suffering from a keloid on his neck.  Other treatment records show similar complaints and treatment.  A February 1987 medical examination further noted that the Veteran had a 7 cm keloid on his neck.  Given the Veteran's statements and this evidence, the in-service incurrence criterion is met.  

The final issue to resolve is whether the Veteran's keloid scar is related to his active service.  At an October 2011 VA examination, the examiner diagnosed the Veteran as suffering from a scar on his posterior neck "from liquid nitrogen freezing to the pseudofolliculitis barbae."  The Veteran and his family have also testified that the Veteran did not have a scar on his neck prior to his entry to service, but that his current scar developed during his active service.  The Board finds their testimony credible; as a scar is a phenomenon capable of lay observation and commentary, their testimony is also competent.  These two facts warrant a finding that the Veteran's current scar is related to his active service.  

In summary, the Veteran suffers from a scar on the back of his neck that is related to his active service; service connection for this scar is warranted.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a scar on the back of the Veteran's neck is reopened; service connection for a scar on the back of the Veteran's neck is granted. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


